25 Mich. App. 211 (1970)
181 N.W.2d 35
PEOPLE
v.
McLAUGHLIN
Docket No. 8,114.
Michigan Court of Appeals.
Decided July 1, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Luvenia D. Dockett, Assistant Prosecuting Attorney, for the people.
Richard B. Whitney, for defendant on appeal.
Before: V.J. BRENNAN, P.J., and J.H. GILLIS and O'HARA,[*] JJ.
*212 PER CURIAM.
Defendant was tried in the Wayne County Circuit Court by Judge Thomas J. Foley sitting without a jury. Defendant was convicted of robbery unarmed,[**] and subsequently sentenced to a term of 10 to 15 years imprisonment. A timely claim of appeal filed on behalf of defendant by his court appointed appellate counsel raises a single question for review. It is contended that defendant's constitutional right to counsel was violated when identification testimony grounded on a previous lineup was introduced without showing that defendant had been advised of his right to counsel at that lineup. The people have filed a motion to affirm the conviction pursuant to GCR 1963, 817.5(3).
The record fails to disclose any objection to the identification procedure relative to defendant's right to counsel. Where the objection to defendant's not having counsel present at the lineup is made for the first time on appeal, it is made too late. People v. Montgomery (1970), 22 Mich App 87; People v. McClendon (1970), 21 Mich App 142.
The motion to affirm is granted.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23, as amended in 1968.
[**]  MCLA § 750.530 (Stat Ann 1954 Rev § 28.798).